10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28

r
MCGREGOR W. SCOTT | f= i f= BD
United States Attorney : een

 

 

 

 

MICHAEL W. REDDING
Assistant United States Attorney JAN 16 2020
501 I Street, Suite 10-100 CLERK, U.S. DISTRICT CO
Sacramento, CA 95814 EAS TEQN DISTRICT OF CALIFORNIA
Telephone: (916) 554-2700 FE
Facsimile: (916) 554-2900
Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASENO. 9 9 9-CR- 0013 WBS
Plaintiff, - 18 U.S.C. §§ 922(g)(1) and 924(e)(1) — Felon in
Possession of a Firearm; 18 U.S.C. § 924(d)(1) and
v. 28 U.S.C. § 2461(c) — Criminal Forfeiture

MARIO GONZALEZ,

Defendant.

INDICTMENT

The Grand Jury charges: TH A T
MARIO GONZALEZ,

defendant herein, on or about December 16, 2019, in the County of San Joaquin, State and Eastern
District of California, knowing that had he been convicted of a crime punishable by a term of
imprisonment exceeding one year, specifically:
(1) Inflicting a Corporal Injury on a Spouse or Cohabitant, in violation of California Penal Code
§ 273.5, on or about November 20, 2001, in the County of San Mateo, California;
(2) Inflicting a Corporal Injury on a Spouse or Cohabitant, in violation of California Penal Code
§ 273.5, on or about October 7, 2002, in the County of San Mateo, California;
(3) Inflicting a Corporal Injury on a Spouse or Cohabitant, in violation of California Penal Code
§ 273.5, on or about October 21, 2011, in the County of San Joaquin, California;

(4) Battery Causing Serious Bodily Injury, in violation of California Penal Code § 243(d), on or

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

about October 21, 2011, in the County of San Joaquin, California;
(5) Reckless Driving Resulting in Specific Serious Injuries, in violation of California Vehicle
Code § 23015(b), on or about October 21, 2011, in the County of San Joaquin, California;
and, ,
(6) Felon in Possession of a Firearm, in violation of California Penal Code § 29800(a)(1), on or
about October 31, 2014, in the County of San Joaquin, California;
did knowingly possess a firearm, specifically, a Ruger New Vaquero .45 Caliber Revolver with serial
number 510-09881, in and affecting commerce, in that said firearm had previously been transported in
interstate and foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1) and
924(e)(1).
FORFEITURE ALLEGATION: [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) — Criminal Forfeiture]
1. Upon conviction of the offense alleged in this Indictment, defendant MARIO
GONZALEZ shall forfeit to the United States pursuant to Title 18, United States Code, Section
924(d)(1) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in
or used in the knowing commission of the offense.
2. If any property subject to forfeiture, as a result of the offense alleged in this Indictment,

for which defendant is convicted:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty;
HI
HI
Hl
Hl
HII
2

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c), as
incorporated by Title 21, United States Code, Section 853(p), to seek forfeiture of any other property of

defendant, up to the value of the property subject to forfeiture.

A TRUE BILL.

Is/ Signature on file w/AUSA

 

FOREPERSON

AV™ rVe-

McGREGOR W. SCOTT
United States Attorney

 

INDICTMENT

 
 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

vs.

MARIO GONZALEZ

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 922(g)(1) — Felon in Possession of Firearm;
18 U.S.C, §924(d)(1) and; 28 U.S.C. § 2461(c) — Criminal Forfeiture

 

A true bill /s! Signature on file w/AUSA
Foreman
Filedin open court this [ 6 Le day

 

 

 

GPO 863 525
Defendant:

SOLE COUNT:

VIOLATION:

PENALTIES:

United States v. Mario Gonzalez
Penalties for Indictment

Mario Gonzalez

18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm

Standard Penalty

A term of imprisonment for up to 10 years,
A fine of up to $250,000, or both fine and imprisonment,
A term of supervised release for up to 3 years.

If the Court finds that the defendant has three previous convictions for a
violent felony or a serious drug offense, or both, committed on occasions
different from one another, then pursuant to 18 U.S.C. § 924(e)(1), the

offense is punishable by:

A term of imprisonment for not less than 15 years, up to life,
A fine of up to $250,000, or both fine and imprisonment,
A term of supervised release for up to 5 years.

FORFEITURE ALLEGATION: Mario Gonzalez

VIOLATION:

PENALTIES:

18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) - Criminal Forfeiture

As stated in the charging document
